Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:

Regarding claim 4, the claim ends with a comma instead of a period.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baturin (US 2016/0242714 A1) in view of Koehler (US 2019/0192098 A1).

Regarding claim 1, Baturin discloses a radiographic phase imaging device, comprising: a drive section (comprising a first arm for holding a radiation source and a second arm for holding a detector D); a radiation source section (comprising the radiation source); and a detection section (comprising the detector D), wherein: the drive section comprises a first arm and a second arm; the first arm and the second arm are arranged in a state having a space formed between them in which it is possible to arrange a subject (object); the radiation source section is attached to the first arm; the radiation source section comprises a radiation source that generates radiation; a G1 grating that allows the radiation to pass through; the G1 grating is a phase type grating to change phase of the radiation passing through the G1 grating, the detection section is attached to the second arm; the detection section is configured to acquire images of the radiation that has passed through the G1 grating and the subject; and the first arm and the second arm are configured such that the radiation source section and the detection section can be moved within a three dimensional space (par. [0037]-[0039], [0049], fig. 2, 6).
Baturin discloses the G1 grating is a part of the detection section as shown in figures 2 and 6. Baturin does not expressly disclose the G1 grating can be a part of the radiation source section.
	Koehler discloses a G1 grating is integrated within the radiation source section (right example in fig. 2 of Koehler; left example shows the configuration used in Baturin, see above, fig. 2 of Baturin; Koehler, par. [0059]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Baturin in view of the teachings of Koehler so that the G1 grating is part of the radiation source section.
	One would have been motivated to do so to gain an advantage recited in Koehler of reducing the radiation dose applied to the subject (object; Koehler, par. [0059], by using the configuration in the right example in fig. 2 of Koehler as compared to the left example also used by Baturin).

	Regarding claim 2, Baturin modified teaches the radiographic phase imaging device of claim 1, wherein a structured radiation source having target members arranged periodically is used as the radiation source [Baturin discloses an unstructured radiation source and a G0 grating are used as the radiation source (***par. [0037]-[0039], fig. 2); Koehler discloses an unstructured radiation source and a G0 grating are used as a radiation source (for Talbot-Lau interferometry), or alternatively, a structured radiation source having target members arranged periodically is used as the radiation source (for Talbot interferometry; par. [0057]; target members inherent to Talbot interferometry)].
Baturin in view of the teachings of Baturin.
	One would have been motived to do so to gain an advantage suggested by Koehler of reducing the number of gratings needed (i.e., by using a coherent radiation source and avoiding the need for a G0 grating; Koehler, par. [0057]).

	Regarding claim 3, Baturin modified teaches the radiographic phase imaging device of claim 2, wherein the structured radiation source (XR/G0 in fig. 2 of Koehler substituted with a coherent source as described in the rejection of claim 2 above) and the G1 grating are integrated within the radiation source section (right example in fig. 2 of Koehler; left example shows the configuration used in Baturin, see rejection of claim 1 above, fig. 2 of Baturin; Koehler, par. [0059]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Baturin in view of the teachings of Koehler.
	One would have been motivated to do so to gain an advantage recited in Koehler of reducing the radiation dose applied to the subject (object; Koehler, par. [0059], by using the configuration in the right example in fig. 2 of Koehler as compared to the left example also used by Baturin).

Regarding claim 4, Baturin modified teaches the radiographic phase imaging device of claim 1, wherein: the detection section comprises an image detector and a G2 Baturin, par. [0037]-[0039], [0049], fig. 2, 6).

Regarding claim 5, Baturin modified teaches the radiographic phase imaging device of claim 4, wherein the image detector and the G2 grating are integrated within the detection section (Baturin, par. [0037]-[0039], [0049], fig. 2, 6).

	Regarding claim 6, Baturin modified teaches the radiographic phase imaging device of claim 1, wherein: the detection section comprises an image detector; and wherein the image detector is configured to acquire an image of the radiation that has passed through the G1 grating and the subject (Baturin, par. [0037]-[0039], [0049], fig. 2, 6).
	Baturin modified does not expressly disclose a structured scintillator and imaging radiation that has been made incident on the structured scintillator.
	Examiner takes Official Notice structured scintillators and imaging radiation that has been made incident on structured scintillators were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Baturin to include a structured scintillator and imaging radiation that has been made incident on the structured scintillator.


Regarding claim 7, Baturin modified teaches the radiographic phase imaging device of claim 1, wherein the first arm and the second arm are configured to be able to allow movement of one or both of the radiation source section and the detection section along a specified movement trajectory within a three dimensional space, while maintaining a relative positional relationship between the radiation source section and the detection section (Baturin, par. [0037]-[0039], [0049], fig. 2, 6).

Regarding claim 8, Baturin modified teaches the radiographic phase imaging of claim 7, wherein the radiation source section and the detection section are configured to be able to execute imaging while moving one or both of the radiation source section and the detection section along the movement trajectory (Baturin, par. [0037]-[0039], [0049], fig. 2, 6).

	Regarding claim 9, Baturin modified teaches the radiographic phase imaging device of claim 1, but does not expressly disclose the first arm and the second arm are respectively constituted using robot arms.
	Examiner takes Official Notice robotic arms were well-known and routinely used in the art.
Baturin so that the first arm and the second arm are respectively constituted using robot arms.
	One would have been motivated to do so to provide convenient control means for adjusting the arms’ positions.

	Regarding claim 10, Baturin modified teaches the radiographic phase imaging device of claim 1, but does not expressly disclose the first arm and the second arm are integrated, and are formed into a substantially C-shape overall.
	Examiner takes Official Notice that having configuring a device such that the first arm and the second arm are integrated, and are formed into a substantially C-shape overall, was well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Baturin so that the first arm and the second arm are integrated, and are formed into a substantially C-shape overall.
	One would have been motivated to do so to provide a convenient support means for the arms.

	Regarding claim 11, Baturin modified teaches the radiographic phase imaging device of claim 1, but does not expressly disclose the radiation source section comprises a window formed as a substrate for extracting radiation, and wherein the G1 grating is formed on the window.

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Baturin so that the radiation source section comprises a window formed as a substrate for extracting radiation, and wherein the G1 grating is formed on the window.
	One would have been motivated to do so to provide a convenient means of positioning the G1 grating with respect to the radiation source.

Regarding claim 12, Baturin modified teaches the radiographic phase imaging device of claim 2, wherein: the detection section comprises an image detector (Baturin, par. [0037]-[0039], [0049], fig. 2, 6); and the imaging device satisfies the following equations (1), (2), and (3): 

    PNG
    media_image1.png
    348
    332
    media_image1.png
    Greyscale

in which
0: pitch of target members;
d1: pitch of G1 grating;
a: distance between G1 grating and target members;
b: distance between G1 grating and image detector;
λ: wavelength of radiation;
D: pixel size of image detector, in the direction of grating period of G1 grating; and
p: Talbot order (equations inherently satisfied to achieve phase imaging with the claimed device).

	Regarding claim 13, Baturin modified teaches the radiographic phase imaging device of claim 2, wherein: the detection section comprises an image detector and a G2 grating; the image detector is configured to acquire an image of the radiation that has passed through the G1 grating, the subject, and the G2 grating (Baturin, par. [0037]-[0039], [0049], fig. 2, 6); and the imaging device satisfies the following equations (1), (2), (4) and (5): 

    PNG
    media_image2.png
    481
    290
    media_image2.png
    Greyscale

in which
d0: pitch of structure radiation source;
d1: pitch of G1 grating;
d2: pitch of G2 grating;
a: distance between G1 grating and target members;
b: distance between G1 grating and G2 grating;
λ: wavelength of radiation;
D: pixel size of image detector, in the direction of grating period of G1 grating; and
p: Talbot order (equations inherently satisfied to achieve phase imaging with the claimed device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884